Briefs Stricken and Order filed November 19, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01082-CR
                                   ____________

                       TAMMI BLEIMEYER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1458861

                                      ORDER

      Appellant’s brief and the State’s brief each contains sensitive data in that each
discloses the names of multiple people (the complainant and witnesses) who were
minors at the time the offense was committed. Tex. R. App. P. 9.10(a)(3). Sensitive
data must be redacted from any filing. Tex. R. App. P. 9.10(b). Because the sensitive
data is not redacted, the briefs are STRICKEN. Appellant and the State are ordered
to file briefs that comply with Tex. R. App. P. 9.10 by November 30, 2020.

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.